      Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 1 of 14




 1
 2
                         UNITED STATES DISTRICT COURT
 3                      WESTERN DISTRICT OF WASHINGTON
 4
                                  AT SEATTLE

 5
     AMBER ABSHIRE, individually and ) No.: _
 6
                                                 )
     on behalf of all others similarly situated, )
                                                 ) COMPLAINT
 7                Plaintiff,                     )
                                                 )
 8         vs.                                   )
                                                 ) JURY TRIAL DEMANDED
 9                                               )
                                                 )
10                                               )
     CONVERGENT OUTSOURCING                      )
11
     INC.,
12
     LVNV FUNDING LLC,
13
     AND JOHN DOES 1-25.
14
                  Defendant(s)
15
16           Plaintiff Amber Abshire ("Plaintiff"), by and through her attorneys,
17
     Brubaker Law Group PLLC, as and for her Complaint against Defendants
18
19   Convergent Outsourcing Inc. (“Convergent”) and LVNV Funding LLC.,
20
     (“LVNV”), individually and on behalf of a class of all others similarly situated,
21
22   pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon
23   information and belief of Plaintiff’s counsel, except for allegations specifically
24
     pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.
25
26
27
28
          COMPLAINT - 1                                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 2 of 14




 1               INTRODUCTION/PRELIMINARY STATEMENT
 2
         1.     Congress enacted the Fair Debt Collection Practices Act (the
 3
 4
      “FDCPA”) in 1977 in response to the “abundant evidence of the use of abusive,

 5    deceptive, and unfair debt collection practices by many debt collectors.” 15
 6
      U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt
 7
 8    collection practices contribute to the number of personal bankruptcies, to
 9
      material instability, to the loss of jobs, and to invasions of individual privacy.”
10
      Id. Congress concluded that “existing laws…[we]re inadequate to protect
11
12    consumers,” and that “‘the effective collection of debts’ does not require
13
      ‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§
14
15    1692(b) & (c).
16
         2.     Congress explained that the purpose of the Act was not only to
17
18
      eliminate abusive debt collection practices, but also to “insure that those debt

19    collectors who refrain from using abusive debt collection practices are not
20
      competitively disadvantaged.” Id. § 1692(e). “After determining that the
21
22    existing consumer protection laws ·were inadequate.” Id. § l692(b), Congress
23
      gave consumers a private cause of action against debt collectors who fail to
24
      comply with the Act. Id. § 1692k.
25
26
27
28
        COMPLAINT - 2                                                Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 3 of 14




 1                            JURISDICTION AND VENUE
 2
         3.     The Court has jurisdiction over this class action pursuant to 15 U.S.C.
 3
 4
      § 1692 et. seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over

 5    the State law claims in this action pursuant to 28 U.S.C. § 1367(a).
 6
         4.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 7
 8    § 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial
 9
      part of the events or omissions giving rise to this claim occurred.
10
11
                                 NATURE OF THE ACTION

12       5.     Plaintiff brings this class action on behalf of a class of Washington
13
      consumers under §1692 et seq. of Title 15 of the United States Code, commonly
14
15    referred to as the Fair Debt Collections Practices Act (“FDCPA”), and
16
         6.     Plaintiff is seeking damages and declaratory relief.
17
18
                                          PARTIES

19       7.     Plaintiff is a resident of the State of Washington, County of Whatcom,
20
      with an address of 5278 Mosquito Lake Road, Deming, Washington 98244.
21
22
23         8.   Defendant Convergent is a "debt collector" as the phrase is defined in
24
       15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 800 SW
25
26     39TH Street Suite #100, Renton, WA, 98057and may be served with process
27
28
        COMPLAINT - 3                                               Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 4 of 14




 1     upon the C T Corporation System, 711 Capitol Way S Ste 204, Olympia, WA
 2
       98501.
 3
 4       9.      Upon information and belief, Defendant Convergent is a company that
 5
      uses the mail, telephone, and facsimile and regularly engages in business the
 6
 7    principal purpose of which is to attempt to collect debts alleged to be due
 8
      another.
 9
10       10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15

11    U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 6801 S
12
      Cimarron Rd, Suite 424-J, Las Vegas, NV, 89113-2273, and may be served
13
14    with process upon the Corporation Service Company , its registered agent for
15
      service of process, at 300 Deschutes Way SW Ste 304, Tumwater, WA, 98501.
16
17       11.     Upon information and belief, Defendant LVNV is a company that

18    uses the mail, telephone, and facsimile and regularly engages in business the
19
      principal purpose of which is to attempt to collect debts alleged to be due
20
21    another.
22
         12.     John Does l-25, are fictitious names of individuals and businesses
23
24    alleged for the purpose of substituting names of Defendants whose identities

25    will be disclosed in discovery and should be made parties to this action.
26
27                                CLASS ALLEGATIONS
28
        COMPLAINT - 4                                              Brubaker Law Group PLLC
                                                                           14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                               206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 5 of 14




 1       13.   Plaintiff brings this claim on behalf of the following case, pursuant to
 2
      Fed. R. Civ. P. 23(a) and 23(b)(3).
 3
 4
         14.   The Class consists of:

 5             a. all individuals with addresses in the State of Washington;
 6
               b. to whom Defendant Convergent sent a collection letter attempting
 7
 8                 to collect a consumer debt;
 9
               c. on behalf of Defendant LVNV;
10
               d. containing settlement offers;
11
12             e. without disclosing that if a partial payment is made along with
13
                   signed, written acknowledgement, it will restart the statute of
14
15                 limitations;
16
               f. which letter was sent on or after a date one (1) year prior to the
17
18
                   filing of this action and on or before a date twenty-one (2l) days

19                 after the filing of this action.
20
         15.   The identities of all class members are readily ascertainable from the
21
22    records of Defendants and those companies and entities on whose behalf they
23
      attempt to collect and/or have purchased debts.
24
         16.   Excluded from the Plaintiff Class are the Defendants and all officer,
25
26    members, partners, managers, directors and employees of the Defendants and
27
28
        COMPLAINT - 5                                              Brubaker Law Group PLLC
                                                                           14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                               206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 6 of 14




 1    their respective immediate families, and legal counsel for all parties to this
 2
      action, and all members of their immediate families.
 3
 4
         17.    There are questions of law and fact common to the Plaintiff Class,

 5    which common issues predominate over any issues involving only individual
 6
      class members. The principal issue is whether the Defendants' written
 7
 8    communications to consumers, in the forms attached as Exhibit A, violate 15
 9
      U.S.C. §§ l692e and 1692f.
10
         18.    The Plaintiff’s claims are typical of the class members, as all are
11
12    based upon the same facts and legal theories. The Plaintiff will fairly and
13
      adequately protect the interests of the Plaintiff Class defined in this complaint.
14
15    The Plaintiff has retained counsel with experience in handling consumer
16
      lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor
17
18
      her attorneys have any interests, which might cause them not to vigorously

19    pursue this action.
20
         19.    This action has been brought, and may properly be maintained, as a
21
22    class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
23
      Procedure because there is a well-defined community interest in the litigation:
24
                a. Numerosity: The Plaintiff is informed and believes, and on that
25
26                 basis alleges, that the Plaintiff Class defined above is so numerous
27
                   that joinder of all members would be impractical.
28
        COMPLAINT - 6                                                Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 7 of 14




 1            b. Common Questions Predominate: Common questions of law and
 2
                 fact exist as to all members of the Plaintiff Class and those
 3
 4
                 questions predominance over any questions or issues involving

 5               only individual class members. The principal issue is whether the
 6
                 Defendants’ written communications to consumers, in the forms
 7
 8               attached as Exhibit A violate 15 USC §l692e and 1692f.
 9
              c. Typicality: The Plaintiff’s claims are typical of the claims of the
10
                 class members. The Plaintiffs and all members of the Plaintiff
11
12               Class have claims arising out of the Defendants' common uniform
13
                 course of conduct complained of herein.
14
15            d. Adequacy: The Plaintiff will fairly and adequately protect the
16
                 interests of the class members insofar as Plaintiff have no interests
17
18
                 that are adverse to the absent class members. The Plaintiff is

19               committed to vigorously litigating this matter. Plaintiff has also
20
                 retained counsel experienced in handling consumer lawsuits,
21
22               complex legal issues, and class actions. Neither the Plaintiff nor
23
                 her counsel have any interests which might cause them not to
24
                 vigorously pursue the instant class action lawsuit.
25
26            e. Superiority: A class action is superior to the other available means
27
                 for the fair and efficient adjudication of this controversy because
28
       COMPLAINT - 7                                              Brubaker Law Group PLLC
                                                                          14506 NE 184th Pl
                                                                     Woodinville, WA 98072
                                                                              206-335-8746
                                                              michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 8 of 14




 1                 individual joinder of all members would be impracticable. Class
 2
                   action treatment will permit a large number of similarly situated
 3
 4
                   persons to prosecute their common claims in a single forum

 5                 efficiently and without unnecessary duplication of effort and
 6
                   expense that individual actions would engender.
 7
 8       20.    Certification of a class under Rule 23(b)(3) of the Federal Rules of
 9
      Civil Procedure is also appropriate in that the questions of law and fact common
10
      to members of the Plaintiff Class predominate over any questions affecting an
11
12    individual member, and a class action is superior to other available methods for
13
      the fair and efficient adjudication of the controversy.
14
15       21.    Depending on the outcome of further investigation and discovery,
16
      Plaintiff may, at the time of class certification motion, seek to certify a class(es)
17
18
      only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).

19                               FACTUAL ALLEGATIONS
20
         22.    Plaintiff repeats, reiterates and incorporates the allegations contained
21
22    in paragraphs numbered above herein with the same force and effect as if the
23
      same were set forth at length herein.
24
         23.    Some time prior to February 5, 2019, an obligation was allegedly
25
26    incurred to Chase Bank USA, N.A. by Plaintiff.
27
28
        COMPLAINT - 8                                                 Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                  206-335-8746
                                                                  michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 9 of 14




 1       24.    The Chase Bank USA, N.A. obligation arose out of transactions in
 2
      which money, property, insurance or services were the subject of the
 3
 4
      transactions.

 5       25.    The alleged Chase Bank USA, N.A. obligation is a “debt” as defined
 6
      by 15 U.S.C. §1692a(5).
 7
 8       26.    Chase Bank USA, N.A. is a “creditor” as defined by 15 U.S.C.
 9
      §1692a(4).
10
         27.    Defendant LVNV purportedly purchased the alleged Chase Bank
11
12    USA, N.A. debt.
13
         28.    Defendant LVNV, contracted with the Defendant Convergent to
14
15    collect the alleged debt.
16
         29.    Defendants collect and attempt to collect debts incurred or alleged to
17
18
      have been incurred for personal, family or household purposes on behalf of

19    creditors using the United States Postal Services, telephone and internet.
20
                        Violation I – February 5, 2019 Collection Letter
21
22       30.    On or about February 5, 2019, Defendant Convergent sent Plaintiff a
23
      collection letter (the “Letter”) regarding the alleged debt currently owed to
24
      Defendant LVNV. See Exhibit A.
25
26       31.    The letter states:
27
28
        COMPLAINT - 9                                               Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 10 of 14




 1              “The law limits how long you can be sued on a debt. Because of the
 2
                age of your debt, LVNV Funding LLC cannot sue you for it and
 3
 4
                LVNV Funding LLC cannot report it to any credit reporting agency.”

 5       32. The letter contains a settlement offer as well as invitation to call for
 6    further payment options.
 7
         33.    The Defendants fail to inform the consumer that making a payment
 8
 9    along with a signed, written acknowledgement will restart the statute of
10
      limitations for a lawsuit to occur.
11
12
         34.    The letter fails to inform the consumer of the true ramifications of

13    making a payment with a written acknowledgement.
14
         35.    The Defendants’ omission could likely lead to the Plaintiff making a
15
16    partial payment with a signed, written acknowledgement and thereby
17
      unknowingly cause her to restart the statute of limitations.
18
19
         36.    As a result of Defendants’ deceptive, misleading and unfair debt

20    collection practices, Plaintiff has been damaged
21
                              COUNT I
22   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
23                       U.S.C. §1692e et seq.
24       37.    Plaintiff repeats, reiterates and incorporates the allegations contained
25
      in paragraphs above herein with the same force and effect as if the same were
26
27    set forth at length herein.
28
        COMPLAINT - 10                                              Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 11 of 14




 1       38.   Defendants’ debt collection efforts attempted and/or directed towards
 2
      the Plaintiff violated various provisions of the FDCPA, including but not
 3
 4
      limited to 15 U.S.C. §1692e.

 5       39.   Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
 6
      deceptive, or misleading representation or means in connection with the
 7
 8    collection of any debt.
 9
         40.   Defendants violated said section
10
               a.     by omitting material information creating a false and
11
12       misleading representation of the status of the debt and the true ramifications
13
         of making a payment in violation of §1692e(10); and
14
15             b.     by falsely representing the character, amount or legal status of
16
         the debt in violation of §1692e(2)(A);
17
18
         43.   By reason thereof, Defendants are liable to Plaintiff for judgment that

19       Defendants’ conduct violated Section 1692e et seq. of the FDCPA, actual
20
         damages, statutory damages, costs and attorney’s fees.
21
22
                             COUNT II
23
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
24                       U.S.C. §1692f et seq.
25
26
27
28
        COMPLAINT - 11                                             Brubaker Law Group PLLC
                                                                           14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                               206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 12 of 14




 1       41.    Plaintiff repeats, reiterates and incorporates the allegations contained
 2
      in paragraphs above herein with the same force and effect as if the same were
 3
 4
      set forth at length herein.

 5       42.    Defendants’ debt collection efforts attempted and/or directed towards
 6
      the Plaintiff violated various provisions of the FDCPA, including but not
 7
 8    limited to 15 U.S.C. § 1692f.
 9
         43.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair
10
      or unconscionable means in connection with the collection of any debt.
11
12       44.    Defendants violated this section by omitting material information that
13
      gave Plaintiff a false understanding of the proper legal status of the debt and the
14
15    ramifications of specific actions.
16
         45.    By reason thereof, Defendants are liable to Plaintiff for judgment that
17
18
      Defendants’ conduct violated Section 1692f et seq. of the FDCPA, actual

19    damages, statutory damages, costs and attorneys’ fees.
20
21
22
                           DEMAND FOR TRIAL BY JURY
23
24       46.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
25
      hereby requests a trial by jury on all issues so triable.
26
27
28
        COMPLAINT - 12                                                Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                  206-335-8746
                                                                  michael@brubakerlawgroup.com
      Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 13 of 14




 1                                 PRAYER FOR RELIEF
 2
     WHEREFORE, Plaintiff Amber Abshire, individually and on behalf of all others
 3
 4
     similarly situated, demands judgment from Defendants Convergent Outsourcing,

 5   Inc. and LVNV Funding, LLC and as follows:
 6
 7         1.    Declaring that this action is properly maintainable as a Class Action
 8
        and certifying Plaintiff as Class representative, and Michael Brubaker, Esq. as
 9
10      Class Counsel;
11
           2.    Awarding Plaintiff and the Class statutory damages;
12
13
           3.    Awarding Plaintiff and the Class actual damages;

14         4.    Awarding Plaintiff costs of this Action, including reasonable
15
        attorneys’ fees and expenses;
16
17         5.    Awarding pre-judgment interest and post-judgment interest; and
18
           6.    Awarding Plaintiff and the Class such other and further relief as this
19
20
        Court may deem just and proper.

21
22
     DATED this 22nd day of July, 2019.

23
24                                                             Respectfully submitted,
                                                               By: _/s Michael
25                                                             Brubaker
26                                                             Michael Brubaker,
                                                               WSBA #49804
27                                                             Brubaker Law Group
28                                                             PLLC
          COMPLAINT - 13                                             Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:19-cv-01217-RSL Document 1 Filed 08/05/19 Page 14 of 14




 1                                                      14506 NE 184th Pl
                                                        Woodinville, WA 98072
 2
                                                        (206) 335-8746
 3                                                      michael@brubakerlawgr
 4
                                                        oup.com

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        COMPLAINT - 14                                        Brubaker Law Group PLLC
                                                                      14506 NE 184th Pl
                                                                 Woodinville, WA 98072
                                                                          206-335-8746
                                                          michael@brubakerlawgroup.com
